Case 3:19-cv-01287-CAB-KSC Document 30-11 Filed 12/13/19 PageID.366 Page 1 of 2
Case 3:19-cv-01287-CAB-KSC Document 30-11 Filed 12/13/19 PageID.367 Page 2 of 2




              August 20, 2019



              Anh H. Le




              Dear Ms. Le

              This letter is in response to your letter, dated March 27, 2019, in which you resigned
              your membership in UDW/AFSCME Local 3930 and requested that the Union
              terminate the deduction of union membership dues from your wages.

              With respect to your resignation from membership, the Union accepted your
              resignation as effective March 27, 2019 and UDW will not enforce any membership
              obligations from that date, as confirmed by our prior correspondence dated April 24,
              2019.

              With respect to your request that UDW terminate the deduction of union
              membership dues from your wages on March 27, 2019, you voluntarily authorized
              and directed the Office of the State Controller of California to deduct union
              membership dues from your paycheck and pay those dues to the Union by signing a
              UDW membership card. You agreed that this authorization shall remain in effect
              for a period of one year from the date of execution “regardless of whether I remain a
              member of the Union. You also agreed that this authorization “[S]hall automatically
              renew for successive periods of one year thereafter unless I revoke it by giving the
              Union signed notice by me during the fifteen (15) day period before the anniversary
              date of this agreement”.

              Through this authorization, you voluntarily agreed to have union membership dues
              deducted from your paycheck, with an opportunity to revoke that authorization
              effective on the annual anniversary of the date that you made the authorization (each
              January 8). Pursuant to your March 27, 2019 request to terminate the deduction of
              union membership dues from your paycheck, the Union has taken the necessary steps to
              ensure that the Office of the State Controller of California will terminate the deduction of
              union membership dues from your wages after January 2020.

              Please contact UDW if you have any questions.

              In Solidarity,

              Member Benefits Center
